UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ☒ Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of1934 For the fiscal year ended July 2, 2017. ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25150 STRATTEC SECURITY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 39-1804239 (State of Incorporation) (I.R.S. Employer Identification No.) 3333 West Good Hope Road, Milwaukee, WI53209 (Address of principal executive offices)
